COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                   ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      German Gutierrez v. State

Appellate case number:    01-18-00624-CR

Trial court case number: 1557751

Trial court:              184th District Court of Harris County

       It is ordered that the motion for en banc reconsideration is DENIED.

Judge’s signature: ___/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Hightower,
and Countiss.

Justice Landau did not participate.


Date: April 28, 2020